Citation Nr: 0111689	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for left orchiectomy and reverse ejaculation.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1995 to February 
1999.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, granted service 
connection, status post left orchiectomy and reverse 
ejaculation, and assigned a noncompensable evaluation for 
this disorder, with entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of loss 
of use of a creative organ.  The veteran disagreed with this 
determination in August 1999, and, following issuance of a 
statement of the case in August 1999, he submitted a timely 
substantive appeal in September 1999.

In a September 1999 substantive appeal, the veteran stated 
that he wanted a Travel Board hearing.  By a signed statement 
dated in November 1999, the veteran requested a 
videoconference hearing.  That hearing was scheduled in May 
2000.  The veteran did not appear for that hearing, but later 
submitted a motion requesting that the hearing be 
rescheduled, based on good cause.  That motion was granted, 
and the videoconference before the Board was rescheduled.  
The requested hearing was conducted in March 2001 by the 
undersigned Acting Board Member, sitting in Washington, D.C., 
with the veteran at the Muskogee, Oklahoma RO. 


FINDINGS OF FACT

1.  All necessary evidence relevant to the claim has been 
obtained, and the duty to assist has been met.

2.  The veteran has reverse ejaculation following radical 
lymphadenectomy for removal of positive lymph nodes following 
removal of testicular cancer.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected left orchiectomy and reverse ejaculation 
have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 
1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.115b, Diagnostic Code 7524, 4.124a, 
Diagnostic Code 8530 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims file reflects that he was diagnosed as 
having a mixed germ cell tumor of the left testis, seminoma, 
and embryonal teratoma while in service.  He underwent 
treatment in service, including removal of the seminoma and 
left testis and, later, a radical lymphadenectomy.  The 
veteran has been awarded service connection for status post 
orchiectomy and reverse ejaculation, by a rating decision 
issued in March 1999.  That disability has been evaluated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7524.  

In addition, the Board notes, the veteran has been granted 
service connection for scars resulting from his surgical 
treatment, and one scar, in the left groin, which was found 
to be tender and painful on VA examination, is evaluated as 
10 percent disabling.  In addition, the veteran has been 
granted special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for loss of a creative organ.

The evidence establishes that the veteran's left testis has 
been removed.  The evidence also establishes that, as a 
result of radical lymphadenectomy, the veteran experiences 
reverse ejaculation.  The veteran argues, in statement 
attached to his September 1999 substantive appeal, that a 
noncompensable evaluation does not adequately reflect the 
severity of the residuals of reverse ejaculation, because he 
cannot father children.  The veteran also contends that he 
has atrophy of the right testicle, so as to warrant 
evaluation for loss of both testes.

At a videoconference hearing conducted in March 2001, the 
veteran testified regarding the permanent nature of the 
reverse ejaculation disability, and reiterated his contention 
that the noncompensable evaluation for the residuals of the 
surgery to remove testicular cancer, including reverse 
ejaculation, was inadequate to compensate him for the life-
long disability.  

The veteran's current disability due to reverse ejaculation, 
status post orchiectomy and radial lymphandenctomy, as noted 
above, is evaluated under Diagnostic Code 7524.  Diagnostic 
Code 7524 provides that a noncompensable evaluation is 
warranted for removal of one testis.  A 30 percent evaluation 
requires removal of both testes.  The Board notes that 
Diagnostic Code (DC) 7524 includes a note which reflects 
that, when DC 7524 is applicable, including at the non-
compensable level, consideration of special monthly 
compensation under 38 C.F.R. § 3.350 is required.  As noted 
above, by a separate award, the veteran was granted special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350.  

DC 7524 also specifies that, in cases of the removal of one 
testis as the result of a service-incurred injury or disease 
(excluding undescended or congenitally undeveloped testis), 
when absence or nonfunctioning of the other testis unrelated 
to service, an evaluation of 30 percent will be assigned for 
the service-connected testicular loss.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524.

The report of VA examination conducted in December 1998 
reflects that the veteran's right testicle is present, 
although the left has been removed.  In describing the right 
testicle, the examiner stated, "The right testis is 
certainly within normal limits; it is not atrophic . . . .  
The longitudinal axis is 4.5 c[enti]m[eter]s."  The 
physician stated that, if the veteran is sterile, it is on 
the basis of reverse ejaculation, not azoospermia.  This 
evidence establishes that, although he may be unable to 
father children, the veteran is able to function sexually, in 
that he is able to achieve ejaculation, and is not impotent.

The evidence that the veteran's right testicle is present and 
is of normal size establishes that the veteran does not meet 
the criteria for a 30 percent evaluation under DC 7524, as a 
30 percent evaluation requires removal of both testes.  The 
evidence also establishes that the veteran does not meet the 
criteria for a 20 percent evaluation under 7523, which 
requires complete atrophy of both testes.  Atrophy or removal 
of one testis warrants a noncompensable evaluation, under 
either DC 7523 or DC 7524.

Other alternative criteria have been considered, but none of 
these permit assignment of a compensable rating for the 
veteran's disability due to reverse ejaculation.  The veteran 
has already been awarded special monthly compensation under 
38 U.S.C.A. § 1114(k) for the loss of an organ of 
reproduction.  That statute, and the implementing regulation 
make it clear that, having been awarded special monthly 
compensation for loss of one reproductive organ, a testis, 
the veteran is not entitled to an additional award, either of 
special monthly compensation or under any diagnostic code, 
for inability to ejaculate sperm.  Specifically, the statute 
and regulation state that an award of special monthly 
compensation may be made for loss of one or more organs of 
reproduction.  Thus, the veteran's contention that he is 
sterile as a result of reverse ejaculation does not entitle 
him to a compensable evaluation under DC 7524, or any other 
diagnostic code, unless he meets the criteria specified.  The 
Board is unable to find any applicable diagnostic code which 
would warrant an increased (compensable) evaluation for 
reverse ejaculation.

The Board has considered whether an increased initial 
evaluation is available under any other Diagnostic Code.  The 
evidence associates his inability to ejaculate semen to 
damage to the ilioinguinal nerve.  The veteran has already 
been awarded a 10 percent evaluation for the tender and 
painful scar in the ilioinguinal nerve area, under Diagnostic 
Code 7804.  The Board has considered whether a compensable 
evaluation might be available under criteria for rating 
impairment to the nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8530, a 
noncompensable evaluation is provided for mild to moderate 
paralysis of the ilioinguinal nerve.  A 10 percent rating is 
warranted where paralysis of the ilioinguinal nerve is severe 
to complete.  Applying these criteria to the facts of the 
case, the Board finds that the veteran's loss of ejaculatory 
ability constitutes moderate paralysis of the affected nerve, 
but would warrant only a noncompensable evaluation.  An 
increased (compensable) evaluation for the veteran's reverse 
ejaculation, would, if evaluated under DC 8530, require 
evidence of severe or complete paralysis.  The medical 
evidence contradicts such a finding, however, as the veteran 
is apparently able to maintain an erection and attain 
ejaculation.  A compensable evaluation for his current 
postoperative residuals of right testicular cancer with lymph 
node metastases is thus not warranted on the basis of 
application of Diagnostic Code 8530.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if the veteran is represented, of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
veteran was notified in the March 1999 rating decision that 
loss of one testis was noncompensable and that reverse 
ejaculation following the surgical removal of the testis did 
not warrant a compensable evaluation, although special 
monthly compensation was awarded for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k).

The key issue in this case is whether the veteran is entitled 
to a compensable evaluation for reverse ejaculation under any 
diagnostic code, in addition to the special monthly 
compensation award already in effect.  The August 1999 
statement of the case (SOC) informed the veteran of the 
applicable schedular criteria, and the available diagnostic 
criteria were reviewed at the veteran's March 2001 
videoconference hearing before the Board.  The Board 
concludes the discussions in the rating decision and SOC and 
at the videoconference hearing informed the veteran of the 
schedular criteria and of the information and evidence needed 
to support a compensable initial evaluation in his case. VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty under the VCAA to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
The veteran has been afforded VA examination, and the report 
of that examination includes all medical evidence pertinent 
to an evaluation under the applicable schedular criteria.  
The appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  Although the examination report 
references additional evaluation that could be conducted, the 
additional evaluation recommended is not pertinent to any 
schedular criterion.  Thus, if conducted, the additional 
examination or evaluation would not change the outcome of 
this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board is unable to find any other applicable diagnostic 
code which might warrant a compensable initial evaluation for 
this disability.  The Board notes the veteran's argument that 
the rating schedule does not include criteria or a diagnostic 
code that adequately recognizes the veteran's loss of 
procreative ability, and that he is entitled to compensation 
under the rating schedule in addition to the award of special 
monthly compensation under 38 U.S.C.A. § 1114(k).  However, 
the Board has no authority to award benefits which are not 
authorized under VA regulations.  The Board is unable to 
identify any authority to award additional compensation, and 
the evidence in this case is not in equipoise to support an 
increased (compensable) initial evaluation under any 
applicable diagnostic code.  The provision of 38 U.S.C.A. 
§ 5107(b) regarding the benefit-of-the-doubt doctrine does 
not apply.  


ORDER

The appeal for an increased (compensable) initial evaluation 
for left orchiectomy and reverse ejaculation is denied.





		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

